DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 8, 9, 14-19, 21, 22, 24, 26, 30, 35, 36, 37, 40, 41 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “sampling the voltage between the first measuring electrode and the second measuring electrode, wherein second sampled values for the voltage between the first measuring electrode and the second measuring electrode are generated, determining the value indicative of the permittivity of the cell population on the basis of the first sampled values and the second sampled values; determining a spectral power of the excitation current and that spectral component of the voltage that has the excitation frequency; determining the total power of excitation current and voltage between the first measuring electrode and the second measuring electrode; and determining a measure for the measurement accuracy of the value indicative of the permittivity of the cell population on the basis of said spectral power and the total power” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 22, the closest prior art fails to disclose nor would it be obvious to combine “a first sampling circuit which is coupled to the first excitation electrode and/or the second excitation electrode and in operation provides first sampled values for the oscillating excitation current; a second sampling circuit which is coupled to the first and second measuring electrodes and in operation provides second sampled values for the voltage between the first and second measuring electrodes; and a data processing device which is coupled to the first sampling circuit and the second sampling circuit and which is configured to determine the value indicative of the permittivity of the cell population on the basis of the first sampled values and the second sampled values, wherein the data processing device is configured to determine a spectral power of the excitation current and that spectral component of the voltage that has the excitation frequency and to determine the total power of excitation current and voltage between the first measuring electrode and the second measuring electrode, and wherein the data processing device is further configured to determine a measure for the measuring accuracy of the value indicative of the permittivity of the cell population on the basis of the said spectral power and the total power” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 41, the closest prior art fails to disclose nor would it be obvious to combine “a data processing device which is coupled to the first sampling circuit and the second sampling circuit and which is configured to determine the value indicative of the permittivity of the cell population on the basis of the first sampled values and the second sampled values, wherein the oscillator circuit is coupled to the first excitation electrode and the sec- ond excitation electrode via a transformer, wherein the transformer has a parallel capacitance from 0.5 to 10 pF” in combination with all other limitations of the claim renders the claim allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868